            Case 1:19-cv-00163-PB Document 83 Filed 06/06/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


NEW HAMPSHIRE LOTTERY
COMMISSION,

                       Plaintiff,

       v.
                                                   Civil Action No. 1:19-cv-00163
WILLIAM BARR,
in his official capacity as Attorney General,

UNITED STATES DEPARTMENT OF
JUSTICE,

                       Defendants.


NEOPOLLARD INTERACTIVE LLC,

POLLARD BANKNOTE LIMITED,

                       Plaintiffs,

       v.

WILLIAM P. BARR,                                  Civil Action No. 1:19-cv-00170
in his official capacity as Attorney General of   (consolidated)
the United States of America,

THE UNITED STATES DEPARTMENT OF
JUSTICE,

THE UNITED STATES OF AMERICA,

                       Defendants.


    NEOPOLLARD INTERACTIVE LLC AND POLLARD BANKNOTE LIMITED’S
        OBJECTION TO CSIG’S AND NACS’S MOTION TO INTERVENE
          Case 1:19-cv-00163-PB Document 83 Filed 06/06/19 Page 2 of 3



       NeoPollard Interactive LLC and Pollard Banknote Limited (together, “NeoPollard”)

hereby object to the Motion to Intervene of Proposed Defendants Coalition to Stop Internet Gam-

bling and National Association of Convenience Stores under Federal Rules of Civil Procedure

24(a) and 24(b). The motion is untimely and the proposed intervenors’ rights and interests have

been adequately represented throughout these proceedings by the Defendants. For these reasons—

outlined more fully in the opposition brief attached to this objection in accordance with Local Rule

7.1(a)(2)—the motion to intervene should be denied.

       WHEREFORE, NeoPollard respectfully requests that this Court issue an order:

   A. Denying the Motion to Intervene of Proposed Defendants Coalition to Stop Internet Gam-
      bling and National Association of Convenience Stores (Dkt. 80); and

   B. Granting such further relief as the Court deems just and equitable.


 Dated: June 6, 2019                           Respectfully submitted,


                                               /s/ Michael A. Delaney
                                               Michael A. Delaney
                                               NH Bar No. 10504
                                               MCLANE MIDDLETON, Professional Association
                                               900 Elm Street
                                               10th Floor
                                               Manchester, NH
                                               (603) 628-1248
                                               michael.delaney@mclane.com

                                               Theodore B. Olson, pro hac vice
                                               TOlson@gibsondunn.com
                                               Matthew D. McGill, pro hac vice
                                               MMcgill@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue, N.W.
                                               Washington, D.C. 20036
                                               (202) 955-8500

                                               Counsel for Plaintiffs NeoPollard Interactive LLC
                                               and Pollard Banknote Limited

                                                 2
           Case 1:19-cv-00163-PB Document 83 Filed 06/06/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I certify that, on June 6, 2019, I served the foregoing document via ECF electronic trans-

mission in accordance with the Court’s Administrative Procedures for ECF to the registered par-

ticipants as identified on the Notice of Electronic Filing, and paper copies will be sent to those

indicated as non-registered participants, if any.

 Dated: June 6, 2019                            /s/ Michael A. Delaney
                                                Michael A. Delaney
                                                NH Bar No. 10504
                                                MCLANE MIDDLETON, Professional Association
                                                900 Elm Street
                                                10th Floor
                                                Manchester, NH
                                                (603) 628-1248
                                                michael.delaney@mclane.com

                                                Counsel for Plaintiffs NeoPollard Interactive LLC
                                                and Pollard Banknote Limited




                                                    3
